UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4388


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

GABRIEL MCMILLIAN, a/k/a G-Mack, a/k/a Gabriel McMillan,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.   Margaret B. Seymour, Chief District
Judge. (1:10-cr-00968-MBS-6)


Submitted:   December 20, 2012            Decided:   December 26, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Derek J. Enderlin, ROSS & ENDERLIN, P.A., Greenville, South
Carolina, for Appellant. Julius Ness Richardson, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Gabriel McMillian pled guilty to conspiracy to possess

with intent to distribute twenty-eight grams or more of cocaine

base, in violation of 21 U.S.C. §§ 841(b)(1)(B), 846 (2006).                                    He

received a 262-month sentence.                    On appeal, counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating that there are no meritorious issues for appeal, but

questioning        whether         McMillian’s       sentence          was        reasonable.

McMillian was advised of his right to file a pro se supplemental

brief, but has not done so.                 The Government declined to file a

brief.    We affirm.

               Counsel directs our attention to the district court’s

determination that McMillian was a career offender based on its

conclusion      that    McMillian      stopped       dealing      drugs       in    2005       and

began anew in 2009.           Thus, McMillian’s 2005 conviction, based on

conduct       occurring      in    2003,    was    not   relevant       conduct         to     the

charged   conspiracy         and    therefore       could    be   used       to    support       a

career    offender      enhancement.          We    review     McMillian’s           sentence

“under    a    deferential        abuse-of-discretion         standard.”                Gall    v.

United    States,      552    U.S.    38,    41    (2007).        In    conducting           this

review, we must first ensure that the district court committed

no significant procedural error, such as failing to properly

calculate       the    Sentencing           Guidelines       range,          treating          the

Guidelines       as   mandatory,       failing      to   consider        the       18    U.S.C.

                                              2
§ 3553(a) (2006) factors, selecting a sentence based on clearly

erroneous facts, or failing to adequately explain the chosen

sentence.        Id. at 51.        “When imposing a sentence within the

Guidelines . . . the [district court’s] explanation need not be

elaborate or lengthy because [G]uidelines sentences themselves

are   in    many    ways    tailored       to    the     individual     and   reflect

approximately       two     decades      of     close     attention     to    federal

sentencing policy.”          United States v. Hernandez, 603 F.3d 267,

271 (4th Cir. 2010) (internal quotation marks omitted).

            Once we have determined that the sentence is free of

procedural error, we consider the substantive reasonableness of

the   sentence,      “tak[ing]      into       account    the    totality     of    the

circumstances.”           Gall, 552 U.S. at 51.              If the sentence is

within the appropriate Guidelines range, we apply a presumption

on appeal that the sentence is reasonable.                       United States v.

Mendoza-Mendoza, 597 F.3d 212, 217 (4th Cir. 2010).                           Such a

presumption is rebutted only if the defendant demonstrates “that

the sentence is unreasonable when measured against the § 3553(a)

factors.”        United States v. Montes-Pineda, 445 F.3d 375, 379

(4th Cir. 2006) (internal quotation marks omitted).

            In     this    case,   the     district      court    did   not   err    in

applying the career offender enhancement.                       Further, the court

heard argument from counsel and allocution from McMillian as to

the appropriate sentence.             Counsel requested a sentence at the

                                           3
low    end     of    the   Guidelines     range          and    McMillian     received     it.

After     considering         the   §    3553(a)         factors       and   the   advisory

Guidelines range, the court concluded that a sentence at the low

end of the Guidelines range adequately addressed the sentencing

factors.           Neither counsel nor McMillian offers any grounds to

rebut    the        presumption     on   appeal          that    the    within-Guidelines

sentence was substantively reasonable.                         Accordingly, we conclude

that     the       district    court     did       not     abuse     its     discretion     in

sentencing McMillian.

               In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.        We     therefore     affirm      the      district       court’s    judgment.

This court requires that counsel inform McMillian, in writing,

of the right to petition the Supreme Court of the United States

for further review.             If McMillian requests that a petition be

filed,       but    counsel    believes        that      such    a     petition    would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.                  Counsel’s motion must state that

a copy thereof was served on McMillian.                          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                                    AFFIRMED

                                               4